DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 16, 2021 has been fully considered. The amendment to instant claims 1, 6, 7 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the fluororesin being a combination of a copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene, and a copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene. This limitation was not previously presented and was taken from instant specification ([0105] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

3.  Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

4. Instant claim 2 recites a limitation of a fluororesin being made of perfluoroalkoxy alkane. However, the amended claim 1 recites the fluororesin comprising two specific copolymers: copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene, and a copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene, i.e. comprising a specific alkoxy groups and alkanes of the perfluoroalkoxy alkane. Therefore, instant claim 2 appears to be broader than the amended claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (JP 10182913, based on machine English translation) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006) and Tabb (US 6,020,440),  as evidenced by Trifluoromethyl trifluorovinyl ether flyer, 2005 and 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer, 2017.

3. Nishimoto et al discloses a method for making a thermoplastic elastomer composition comprising:
1)  blending and melt-kneading ([0033]): 
    A) an uncross-linked fluororubber comprising a vinylidene fluoride/hexafluoropropylene copolymer (VdF/HFP) ([0014]);
   B) tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer (PFA) and
   C) tetrafluoroethylene/hexafluoropropylene/vinylidene terpolymer (TFE/HFP/VdF) ([0010]),
2) adding a cross-linking agent to the melt-kneaded product ([0023]) and cross-linking the fluororubber in the presence of a polyol cross-linking agent ([0010], [0024]). 
The fluororubber A) is crosslinked under kneading with terpolymer C) by dynamic cross-linking ([0024], [0031]) with a polyol cross-linking agent ([0025], [0029], as to instant claims 1, 6, 7). After cross-linking of the fluororubber A) and the component C), said components become a dispersed phase and the component (B) becomes a continuous phase ([0021], as to instant claim 3).

Nishimoto et al corresponds to the fluororubber component of claims 1, 6, 7; the tetrafluoroethylene/hexafluoropropylene/vinylidene terpolymer (TFE/HFP/VdF) component C) of the process of Nishimoto et al corresponds to the compatibilizer of instant claims 1, 5, 6, 7 and the tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer PFA component B) of Nishimoto et al corresponds to the perfluoroalkoxy alkane fluororesin of instant claim 2.

5.   The specifically exemplified tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer PFA component B), i.e. fluororesins,  include commercial tetrafluoroethylene/perfluoroalkyl vinyl ether copolymers, including 345J by Mitsui-DuPont ([0015] of Nishimoto et al). As evidenced by Lee et al, the commercial PFA 345J from Mitsui-DuPont is a copolymer of tetrafluotroethylene with perfluoro(propyl vinyl ether (PPVE) (col. 5, lines 49-53 of Lee et al ).

6.  It is further noted that:
1) the claimed copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene is a copolymer comprising comonomers A and B as shown below (as evidenced by Trifluoromethyl trifluorovinyl ether flyer).

    PNG
    media_image1.png
    105
    174
    media_image1.png
    Greyscale
    comonomomer A


    PNG
    media_image2.png
    98
    91
    media_image2.png
    Greyscale
                 comonomer B
As shown in the Trifluoromethyl trifluorovinyl ether flyer, said comonomer A is having synonymous names of:

    PNG
    media_image3.png
    183
    451
    media_image3.png
    Greyscale

Therefore, the claimed copolymer of trifluoro (trifluoromethoxy) ethylene and tetrafluoroethylene is a copolymer of tetrafluoroethylene and perfluoromethyl vinyl ether, commonly abbreviated as TFE-PMVE.

2) the claimed copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene is a copolymer comprising comonomers A, B and C below (as evidenced by 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer)


    PNG
    media_image1.png
    105
    174
    media_image1.png
    Greyscale
    comonomer A


    PNG
    media_image2.png
    98
    91
    media_image2.png
    Greyscale
                       comonomer B


    PNG
    media_image4.png
    109
    182
    media_image4.png
    Greyscale

                                            comonomer C

It is noted that the comonomer C is also named  perfluoropropyl vinyl ether; and the claimed copolymer of trifluoro (trifluoromethoxy) ethylene, 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane and tetrafluoroethylene is a copolymer of tetrafluoroethylene, perfluoromethyl vinyl ether and perfluoropropyl vinyl ether, commonly abbreviated as TFE-PMVE-PPVE.

7.  Thus, based on the discussion set forth in paragraph 6, the commercial PFA 345J from Mitsui-DuPont is a copolymer of tetrafluotroethylene with perfluoro(propyl vinyl Lee et al ), i.e. a copolymer of tetrafluoroethylene and 1,1,1,2,2,3,3 - heptafluoro-3-[(trifluoroethenyl) oxy] propane.

8. Though Nishimoto et al does not explicitly recite the used tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer PFA component B)  being a combination of two tetrafluoroethylene/perfluoroalkyl vinyl ether copolymers, specifically a copolymer of TFE with PMVE and a copolymer of TFE with PMVE and PPVE,
1) Lee et al discloses a melt processible fluoropolymer composition comprising a combination of a copolymer of TFE with perfluoroalkyl vinyl ether having 3 carbons in alkyl group (i.e. PPVE) and a copolymer of TFE with perfluoroalkyl vinyl ether having 1 carbon in alkyl group (i.e. PMVE) (Abstract, col. 1, lines 64-col. 2, line 2), specifically a combination of TFE/PPVE copolymer with TFE/PMVE copolymer (col. 2, lines 43-45), wherein Lee et al further recites that a copolymer containing two or more perfluoroalkyl ethers can be used (col. 3, lines 1-11).
Specifically exemplified TFE/PPVE copolymer is a commercial product PFA 345J from Mitsui-DuPont (col. 5, lines 48-52 of Lee et al), which is the same as that exemplified by Nishimoto et al. 
Lee et al further teaches that the combination of TFE/PPVE copolymer and TFE/PMVE copolymer provides a melt processible composition, used for making shaped articles like films, and tubes wire coating, that are miscible, have improved flex life, higher melting point, and have physical properties superior to those of a single PFA, and can confer upon melt-fabricated articles made therefrom a higher service temperature (col. 2, lines 21-25, col. 2, lines 52-64).
Lee et al explicitly teaches the advantageous of using a combination of  TFE/PPVE copolymer and TFE/PMVE copolymer to provide melt-processible composition for making molded shaped articles and wire coating.

2) Abusleme et al discloses thermoprocessible TFE copolymers comprising TFE, PMVE and perfluoroalkyl vinyl ether units having 2-12 carbon atoms (cool. 2, lines 40-53), specifically a terpolymer of TFE, perfluoropropyl vinyl ether and perfluoromethyl vinyl ether (col. 6, lines 1-20), i.e. TFE-PPVE-PMVE terpolymers, wherein said terpolymers comprise very good combination of thermal and mechanical properties at high temperatures and stress resistance, and use used for coating cables by melt extrusion (col. 2, lines 9-27).
Thus, Abusleme et al explicitly teaches the advantageous of using the TFE-PPVE-PMVE terpolymers in melt processible compositions.

9.  Since all of Nishimoto et al, Lee et al and Abusleme et al are related to melt processible fluoropolymer compositions comprising copolymers of TFE with polyfluoroalkyl vinyl ethers, and thereby belong to the same field of endeavor, wherein
i) Nishimoto et al discloses the use of a commercial TFE-PPVE copolymer 345J from Mitsui-DuPont, but does not explicitly recite the use of combination of different TFE-perfluoroalkyl ethers,  
ii) Lee et al explicitly teaches the advantageous of using a combination of the TFE-perfluoroalkyl vinyl ether copolymers, specifically a combination of the commercial TFE-PPVE copolymer 345J from Mitsui-DuPont with TFE-PMVE copolymer to provide a 
iii) Abusleme et al explicitly teaches the advantageous of using the TFE-PPVE-PMVE terpolymers in melt processible compositions for providing very good combination of thermal and mechanical properties at high temperatures and stress resistance,
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Nishimoto et al, Lee et al and Abusleme et al, and to use, or obvious to try to use the combination of TFE-perfluoroalkyl vinyl ether copolymers as the fluororesin component B) in the composition of Nishimoto et al, such as the combination of TFE-PMVE copolymer, TFE-PMVE-PPVE terpolymer and the commercial TFE-PPVE copolymer 345J, so to further provide the composition of Nishimoto et al with thermal and mechanical properties at high temperatures, stress resistance, improved flex life and higher melting point, as taught by Lee et al and Abusleme et al, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

10. Nishimoto et al teaches that the thermoplastic elastomer compositions are used for making molded articles such as o-rings, tube or hose by extrusion molding ([0037]).

11. Nishimoto et al explicitly teaches that the kneading order of the components A), B) and C) is not limited ([0034]). The component A) and the component C) may be mixed first, followed by mixing with PFA ([0034]).
Nishimoto et al does not recite an additional step of subjecting the mixture of the components A) and C) to dehydrofluorination in the presence of a crosslinking accelerator and acid acceptor, before mixing with the component B).

13. However, Tabb discloses a process for improving curing of elastomeric vinylidene fluoride copolymers comprising:
a) mixing an elastomeric vinylidene fluoride copolymer, specifically VdF/HFP and/or VdF/HFP/TFE (col 3, lines 14-16, 40-43) with an organic base, specifically ammonium salts or phosphonium compounds (col. 4, lines 7-26) and a metal oxide, such as magnesium oxide (col. 4, lines 29-36) to initiate a dehydrofluorination reaction and produce an unsaturated elastomeric vinylidene fluoride copolymer;
b) mixing the unsaturated elastomeric vinylidene-fluoride copolymer with a polyhydroxy compound such as a bisphenol ([col. 5, lines 5-10); and
c) cross-linking said compounded unsaturated fluoroelastomer (col. 2, lines 30-45; col. 2, lines 60-65; col. 3, lines 57-62).

14.  Tabb specifically teaches that the dehydrofluorination step is conducted in the absence of a full curative system to minimize premature cross-linking (col. 4, lines 42-45).

15.  The unsaturated fluoroelastomer can be cured more efficiently to produce o-rings and shaft seals (col. 9, lines 12-20).

Tabb appears to correspond to a cross-linking accelerator asclaime in claims 1, 6, 7 and as defined in instant specification (see [0059] of instant specification) and the metal oxide such as magnesium oxide in the dehydrofluorination reaction of Tabb appears to correspond to the acid acceptor as defined in instant specification (see [0060] of instant specification, as to instant claim 4).

17. Since both Tabb and Nishimoto et al are related to compositions based on elastomeric vinylidene fluoride copolymers cross-linked/cured  with a polyol cross-linking agent, and used for making molded articles such o-rings, and thereby belong to the same field of endeavor, wherein Tabb explicitly teaches the process including the step of  subjecting the vinylidene fluoride copolymers to dehydrofluorination reaction to introduce unsaturated double bonds into the copolymer, so to further improve curing with the polyol cross-linking agent, therefore, based on the combined teachings of  Tabb and Nishimoto et al, it would have been obvious to a one of ordinary skill in the art in the process of Nishimoto et al to subject the mixture of the two vinylidene copolymers components A) and C) to dehydrofluorination reaction before mixing said components A) and C) with the fluororesin component B) and with the polyol cross-linking agent, so to introduce additional unsaturated double bonds in the vinylidene copolymers components A) and C) of Nishimoto et al, thereby  improving further curing of the vinylidene copolymers components A) and C) by the polyol cross-linking agent in the process of Nishimoto et al, but preventing premature cross-linking,  and to further improve the low temperature properties, as taught by Tabb (col. 9, lines 15-20 and col. KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Nishimoto et al in view of Lee et al, Abusleme et al and Tabb are subjected to dehydrofluorination and further to cross-linking with the polyol cross-linking agent, therefore, both components A) and C) in the process of Nishimoto et al in view of Lee et al, Abusleme et al and Tabb will intrinsically and necessarily be, or would be reasonably expected to be at least partially dehydrogenated and cross-linked as well (as to instant claims 1, 3). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. It would have been further obvious to and within the skills of a one of ordinary skill in the art to choose and apply the specific order of adding/mixing all of the components and further level of dehydrogenation of the vinylidene fluoride copolymers in the process of  Nishimoto et al in view of Lee et al, Abusleme et al and Tabb, so to ensure the desired level of introduced unsaturated double bonds and thus desired level and ease of curing, but avoiding premarure cross-linking as well, thereby arriving at the present invention. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

20.  Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (JP 10182913, based on machine English translation) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006) and Tabb (US 6,020,440),  as evidenced by Trifluoromethyl trifluorovinyl ether flyer, 2005 and 1,1,1,2,2,3,3-Heptafluoro-3-[(trifluoroethenyl)oxy]propane polymer with
tetrafluoroethene and trifluoro(trifluoromethoxy)ethane flyer, 2017, in further view of  Ono et al (US 2008/0097048) and Varkey et al (US 2013/0206314).

21. The discussion with respect to Nishimoto et al (JP 10182913, based on machine English translation) in view of Lee et al (US 6,426,386), Abusleme et al (US 5,463,006) and Tabb (US 6,020,440),  set forth in paragraphs 2-19 above is incorporated here by reference.

22. Though Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb recite the composition being used for making molded articles by extrusion molding and further for coating cables (col. 1, lines 4-6 of Abusleme et al ),  Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb do not explicitly recite the process further comprising the steps of extruding the composition to cover a conductor to form an insulating layer in an electric wire, and covering an electric wire with a filler and extruding the composition over the filler to form a sheath.

23.  However,
1) Ono et al discloses a process for making cables comprising:
   a) making a fluoropolymer composition by mixing a fluororesin comprising perfluoro(alkylvinyl ether) units ([0015]) and fluororubbers such as VdF/HFP and VdF/HFP/TFE copolymers cross-linked in advance with a polyol cross-linking agent ([0034], [0036], [0028], [0062], [0063], [0015], [0059]), thus making a sea-island structure ([0064]); followed by
    b) molding said composition by extrusion to form cable jackets over copper wires ([0073], [0074]).

2) Varkey et al discloses a method for making cables comprising:
  a) providing a cable core comprising a conductor;
   b) extruding a stopping layer about the cable core;
   c) extruding a jacketing layer about the stopping layer (Abstract),
wherein the jacketing layer prevents the inner wires from coming into contact with wires ([0020]), and thus appears to correspond to a filler as claimed in instant claim 7, and the jacketing layer comprises fluoropolymers including PFA (claim 3).

Ono et al discloses the use of compositions comprising PFA-matrix and polyol-cross-linked vinylidene fluoride copolymers dispersed phase as the cable jacketings to cover wire by extrusion molding; ii)  Varkey et al explicitly discloses a process for producing cables by extruding fluoropolymer compositions over wire/conductors, therefore, based on the combined teachings of Varkey et al, Ono et al and Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the composition produced by the process of Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb as the jacketing to cover wire/conductor by further extruding said composition over the wire/conductor, i.e. in the process of Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb to include, or obvious to try to include additional steps of covering the wire/conductor with the produced composition of Nishimoto et al in view of Lee et al, Abusleme et al  and Tabb so to form a jacketing, and optionally forming a stopping layer over the wire by extrusion, as taught by Ono et al and Varkey et al as well, since it would have been obvious to choose material based on its suitability. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
25.  Applicant's arguments filed on December 16, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764